     Case 4:19-cv-01056-A Document 48 Filed 08/19/20              Page 1 of 9 PageID 542




MICHAEL DURBOIS,                                 §
                                                 §
                 Plaintiff,                      §
                                                 §
vs.                                              §    NO. 4:19-CV-1056-A
                                                 §
DEUTSCHE BANK NATIONAL TRUST                     §
COMPANY, AS INDENTURE TRUSTEE,                   §
FOR THE BENEFIT OF THE HOLDERS                   §
OF AAMES MORTGAGE INVESTMENT                     §
TRUST 2005-4 MORTGAGE BACK                       §
NOTES,                                           §
                                                 §
                 Defendant.                      §


                              MEMORANDUM OPINION           &   ORDER

          Came on for consideration the motions by defendant,

Deutsche Bank National Trust Company, as indenture trustee, for

the benefit of the holders of Aames Mortgage Investment Trust

2005-4 Mortgage Backed Notes, for summary judgment and for

judgment on the pleadings.                Doc.   1
                                                     39.   Having considered the

motions, the responses by plaintiff, Michael Durbois, and third-

party defendant, Lori Ann Durbois, defendant's reply, the

record, and the applicable legal authorities, the court finds

that the motion for summary judgment should be granted.                             As a

result, the motion for judgment on the pleadings is moot.




1
    The "Doc._" reference is to the number of the item on the docket in the above-captioned
action.
  Case 4:19-cv-01056-A Document 48 Filed 08/19/20       Page 2 of 9 PageID 543



                                      I.

                           Factual Background

        The summary judgment evidence establishes, without genuine

dispute, that:

        On June 1, 2005, plaintiff executed a Texas Home Equity

Note    ("the Note") made payable to Aames Funding Corporation

("Aames") and its assigns.      In the Note, plaintiff promised to

pay the principal amount of $251,250.00, plus interest as set

fourth in the Note.      Doc. 41 at app. 6-11.          The Note states that

failure to timely pay the full amount of each monthly

installment results in default, and that, at the election of the

payee and upon notice of default, the entire unpaid principal

balance and interest on the Note may become payable and

immediately due.      Id. at app. 8   §    7(B)- (C).    The Note was

secured by a Texas Home Equity Security Instrument              ("the Deed of

Trust") executed by plaintiff and his wife, Lori Ann Durbois.

Id. at app 12-33.      The Deed of Trust created a lien on property

located at 2000 Fox Meadow Drive, Keller, Texas 76248               ("the

Property") .    Id.   On June 8, 2005, Aames assigned the Deed of

Trust to defendant.      Id. at app. 42-46.        In 2009 and again in

2016,   the terms of the loan were modified after plaintiff failed

to timely make payments as required by the Note.               Id. at app.

47-49, 50-55.     Plaintiff again fell behind on his loan payments,

                                      2
  Case 4:19-cv-01056-A Document 48 Filed 08/19/20       Page 3 of 9 PageID 544



and on January 30, 2018, defendant sent notice of default to

plaintiff.      Id. at app. 67-77.      To date, plaintiff has not paid

the amount due on February 1, 2018, nor amounts due on any

subsequent dates.       Id. at app. 4    1   10.    On November 30, 2020,

defendant sent a notice of acceleration to plaintiff.                Id. at

app. 78-79.

      In his amended complaint, plaintiff pleads additional facts

regarding his communications with defendant and the loan

servicer, and confusion that resulted from them.               Doc. 11   11   5-

47.   Plaintiff's claims are based on these additional factual

allegations, but he does not support them with evidence.

                                     II.

           Plaintiff's Claims and Defendant's Counterclaim
                        and Third-Party Claim

      Plaintiff brings claims for violations of the Texas Debt

Collection Act     ("TDCA"), breach of a common law duty of

cooperation, common law fraud,       and negligent misrepresentation.

Doc. 11   11   49-67.   Defendant asserts a counterclaim against

plaintiff and a third-party claim against plaintiff's wife, Lori

Ann Durbois, seeking a judgment authorizing foreclosure and a

declaratory judgment that defendant possesses a right to

foreclose and is authorized to do so.              Doc. 14 at 11

(counterclaim); Doc. 24 at 5 (third-party claim).


                                     3
  Case 4:19-cv-01056-A Document 48 Filed 08/19/20     Page 4 of 9 PageID 545



                                   III.

             Grounds of the Motion for Summary Judgment

      In its motion for summary judgment, defendant argues that

plaintiff's claims should be dismissed because there is no

evidence to support at least one necessary element of each

claim.   Doc. 40   1 33 (no evidence of TDCA violation or damages),
, 35 (no evidence to show existence of duty of cooperation or

good faith and fair dealing, breach of such duties, or damages),

, 39-41 (no evidence of fraudulent misrepresentation, reliance,

or damages), , 51 (no evidence of negligent misrepresentation,

reliance, or damages).     Defendant also argues that it is

entitled to summary judgment on its counterclaim and third-party

claim because its evidence establishes that           (I) a debt exists,

(II) the debt is secured by a lien on the Property,            (III)

plaintiff defaulted,    (IV) defendant sent notices of default and

acceleration to plaintiff, and (V) neither plaintiff nor third-

party defendant are members of the National Guard or united

States Military entitled to relief under the Soldier's and

Sailor's Relief Act of 1940.      Id.     11 53-57.
                                   III.

                     Summary Judgment Principles

     Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

                                    4
  Case 4:19-cv-01056-A Document 48 Filed 08/19/20    Page 5 of 9 PageID 546



defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.                Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby,          Inc., 477 U.S. 242,

247     (1986).   The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,      "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."            Id. at 322-23.

        Once the movant has carried its burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.      Id. at 324; see also Fed. R. Civ. P. 56(c)        ("A

party asserting that a fact            . is genuinely disputed must

support the assertion by .          citing to particular parts of

materials in the record .          . )I) .   If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

party's case,     there is no genuine dispute for trial and summary

judgment is appropriate.      Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).

                                      5
     Case 4:19-cv-01056-A Document 48 Filed 08/19/20    Page 6 of 9 PageID 547


                                       IV.

                                    Analysis

        The court finds that no genuine dispute of material fact

exists and that defendant is entitled to judgment as a matter of

law as to plaintiff's claims and defendant's counterclaim and

third-party claim.

A.      Plaintiff's claims should be dismissed on summary judgment
        grounds.

        Defendant argues that each of plaintiff's claims should be

dismissed because there is no evidence to support at least one

necessary element of each claim.             Doc. 40   11   33, 35, 39-41, 51.

The court agrees.        A movant carries its summary judgment burden

when it points out the absence of evidence supporting one or

more essential elements of the non-movant's claims.                 Celotex,

477 U.S. 317,      323, 325.    Thus, defendant carried its burden, and

the burden shifts to plaintiff to provide evidence to show that

there is a genuine dispute as to material fact.

        Plaintiff failed to carry his burden because he did not

identify any evidence to create a genuine dispute as to the

challenged elements of his case.             See id. at 324.      "[T]he plain

language of Rule 56(c) mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a

party who fails to make a showing sufficient to establish the


                                        6
     Case 4:19-cv-01056-A Document 48 Filed 08/19/20   Page 7 of 9 PageID 548



existence of an element essential to that party's case,                 and on

which that party will bear the burden of proof at trial."                  Id.

at 322.      Plaintiff has not filed any evidentiary items to refute

defendant's argument.         In fact,   plaintiff's response to the

motion for summary judgment focuses exclusively on defendant's

counterclaim and third-party claim instead of plaintiff's

claims.      See Doc. 46.    Because he fails to carry his summary

judgment burden, plaintiff's claims and causes of action should

be dismissed.

B.      Defendant is entitled to summary judgment as to its
        counterclaim and third-party claim.

        Defendant argues that it is entitled to summary judgment as

to its counterclaim and third-party claim.             The court agrees.

"To foreclose under a security instrument in Texas with a power

of sale,     the lender must demonstrate that:         (1)   a debt exists;

(2)    the debt is secured by a lien created under Art. 16

§    50 {a) (6) of the Texas Constitution;     (3) plaintiffs are in

default under the note and security instrument; and (4)

plaintiffs received notice of default and acceleration."                  Huston

v. U.S. Bank, Nat'l Ass'n,        988 F. Supp. 2d 732,        740   {S.D. Tex.

Dec. 19, 2013)      {citing Tex. Prop. Code     §   51.002), aff'd,      583

Fed. App'x 306      {5th Cir. 2014). The undisputed evidence

satisfies these elements.


                                         7
 Case 4:19-cv-01056-A Document 48 Filed 08/19/20    Page 8 of 9 PageID 549



       Plaintiff argues that the motion should be denied because

defendant failed to name a substantive cause of action, such as

breach of contract, and instead only explicitly names the

remedies it seeks.    Doc. 46 at 2-3    (discussing Doc. 14 and Doc.

24).   The court disagrees.    Although authorization to foreclose

is not a cause of action on its own, courts have read a breach

of contract claim into a foreclosure claim where only the latter

is pleaded.   Ocwen Loan Serv., LLC v. Kingman Holdings, LLC, No.

3:18-cv-1197-S, 2019 WL 3802167, at *5 (N.D. Tex. May 31, 2019);

Pittman v. Seterus, Inc., No. 3:14-cv-3852-M(BF), 2016 WL

4791926, at *3   (N.D. Tex. Jan. 8, 2016).         Here, a breach of

contract claim was implicit in defendant's pleadings, and the

undisputed facts establish that such breach of contract occurred

and that defendant is entitled to the requested relief.            In

fact, plaintiff and third-party defendant appear to understand

that a breach of contract claim was implicit in defendant's

pleadings because they answered instead moving to dismiss for

failure to state a claim.     See Doc. 17; Doc. 29.
 Case 4:19-cv-01056-A Document 48 Filed 08/19/20   Page 9 of 9 PageID 550



                                       V.

                                   Order

     Therefore,

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted, and that defendant's motion

for judgment on the pleadings be, and is hereby, denied as moot.

     The court further ORDERS that plaintiff's claims and causes

of action against defendant in the above-captioned action be,

and are hereby, dismissed.

     The court further ORDERS and DECLARES that defendant has

the right,   and is hereby authorized,      to conduct a foreclosure

sale of the Property under the Deed of Trust and in the manner

contemplated by§ 51.002 of the Texas Property Code.

     SIGNED August    / "'f,   2020.




                                                   Distric




                                        9
